Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “the space adjusting region” in claims 1 and 12, “the adjusting portion” in claims 15-16, and “the contact portion” and “the buffer portion” in claim 16 lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 3-4, 7-8, and 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freakes (3,666,166). 
As to claim 12, Freakes discloses a buffer tool/buffer portion (53; Fig. 5; column 2, line 69 to column 3, line 11) comprising a base (similar to the base 18 of a panel 2 in Fig. 1), a first fold (6) adjacent an edge of the base, and a space adjusting portion (including a side portion 56 and a flap portion (similar to a flap portion 24 in Fig. 1)) connected to the base by the first fold (6).  The first fold configured such that the buffer tool is bendable between the base and the space adjusting portion at the first fold (see Figs. 3-4), the space adjusting portion comprises a plurality of second folds (8, 64; Fig. 5 shows four fold lines) distributed in a first direction intersecting the first fold, the plurality of second folds being spaced in the first direction between the first fold and a free end edge (the free edge of the flap portion (similar to a flap portion 24 of Fig. 1)) of the space adjusting portion opposite the first fold.  Freakes further discloses the plurality of second folds are configured such that the space adjusting portion can be variably divided into an adjusting region (the side portion 56) and a contact region (the flap portion) by bending the space adjusting portion at each of the plurality of second folds (column 2, line 69 to column 3, line 11), and the each of the plurality of second folds defining a boundary between the contact region and the adjusting region.  The base, the adjusting region, and the contact region are aligned in order, the adjusting region has a first edge at the first fold and a variable second edge at the each of the plurality of second folds, and the contact region includes the free end edge.
As to claim 16, the buffer portion is configured such that lengths of the adjusting region and the contact region in the first direction are variable depending at which one of the plurality of second folds the space adjusting portion is bent.

As to claim 3, the buffer portion is configured such that the base includes a lower surface facing the object (turn the package upside down) when the buffer portion and the object are stored in the storage portion, the buffer portion includes a first surface including the lower surface, and the first fold (6) is on the first surface.
As to claim 7, Freakes further discloses the buffer portion includes a first interval between the first fold (6) and the second fold (64) of the plurality of second folds adjacent to the first fold in the first direction, a second interval between the plurality of second folds adjacent to each other in the first direction, and a third interval between the second fold (8) of the plurality of second folds that is farthest away from the first fold among the plurality of second folds and the free end edge of the space adjusting portion in the first direction (the free edge of the flap portion (similar to the flap portion 24 in Fig. 1)), a minimum value of the third interval is larger than a maximum value of either of the first interval and the second interval (see Fig. 5).

As to claim 14, the contact region (the flap portion; Fig. 4) is not directly coupled to the base.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freakes in view of The Official Notice.  To the extent that Freakes fails to show the buffer portion is made of a corrugated cardboard and at least one of the first fold and the plurality of second folds intersects a grain direction of the corrugated cardboard.  The Official Notice is taken of an old and conventional practice of providing a panel/buffer portion formed of a corrugated cardboard and at least one fold line intersects a grain direction of the corrugated cardboard to prevent the panel from getting damage after folding along the at least one fold line.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the buffer portion of Freakes so the buffer portion is formed from a corrugated cardboard and at least one of the first fold and the plurality of second folds intersects a grain direction of the corrugated cardboard to prevent the buffer portion from getting damage after folding.

Allowable Subject Matter
Claims 2 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736